Citation Nr: 1521083	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-31 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lower back condition. 

2.  Entitlement to service connection for a lower back condition. 

3.  Entitlement to service connection for a bilateral shoulder condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision in which the Regional Office (RO) in St. Louis, Missouri, denied the Veteran's petition to reopen the claims for service connection for a lower back condition and a bilateral shoulder condition.  In April 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2012, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.  

As a procedural matter, the information of record reflects that the Veteran submitted a claim of entitlement to service connection for a back condition and for a bilateral shoulder condition in June 1986.  The claims were denied in a May 1987 rating decision, and the Veteran did not initiate an appeal of that decision.  See 38 U.S.C.A. § 7105(c) (West 2014).  Later, in a March 2003 rating decision, the back claim was again denied on basis that the Veteran had failed to submit new and material evidence sufficient to reopen that claim.  The Veteran did not initiate an appeal of that decision.  Id.  However, at the time of the RO's adjudication of the claims in May 1987 and March 2003, respectively, the service department had replied that its search efforts for the Veteran's service treatment records were unsuccessful and that such records were deemed lost or misplaced.

Notably, in June 2005, the RO received from the service department alternative service records consisting of the Deck Logs from the USS John F. Kennedy.  In light of these service department records, as directed by 38 C.F.R. § 3.156(c) (prior to October 6, 2006), the former rating decisions of May 1987 and March 2003, which had previously disallowed the claim of service connection for a back condition, were reconsidered by the RO on a de novo basis.  In a June 2005 rating decision, the RO continued and confirmed the prior rating decision of May 1997, which, based on the merits, denied the claim of service connection for a lower back condition.  The Veteran did not initiate an appeal of the June 2005 rating decision, and that decision became final.  See 38 U.S.C.A. § 7105(c).  As a result, the RO's June 2005 rating decision exhausted any duty VA had to reconsider the Veteran's lower back claim under section 3.156(c), and thus such a duty does not apply to the Veteran's later request to reopen the previously denied claim of service connection for a lower back condition, which was received in August 2010.  See, e.g., Blubaugh v. McDonald, 773 F.3d 1310, 1314-15 (Fed. Cir. 2014) (If new military records are received but do not lead to a favorable decision in the claim stream where they were first considered, then 38 C.F.R. § 3.156(c) will not apply in a future reopening even if those records form part of the basis of the ultimate grant of benefits).  Accordingly, the issue concerning the lower back condition is subject to the provisions of 38 U.S.C.A. § 5108 (West 2014), and is as listed on the cover page.

Turning next to the bilateral shoulder claim, and as directed by 38 C.F.R. § 3.156(c) (prior to October 6, 2006), "[w]here the new and material evidence consist of a supplemental report from the service department, received before or after a decision has become final, the former disposition will be reconsidered by the [AOJ]" on the merits de novo.  The Veteran's claim of service connection for a bilateral shoulder condition was not reconsidered by the RO in the June 2005 rating decision, and is therefore considered pending since the time of the original claim filed in June 1986.  38 C.F.R. § 3.156(c) (2006).  Accordingly, the issue concerning the bilateral shoulder condition is not subject to the provisions of 38 U.S.C.A. § 5108 (West 2014), and is as listed on the cover page.

In March 2015, the Veteran testified at a personal Board hearing before the undersigned Veterans Law Judge at the RO in St. Louis, Missouri.  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for a lower back condition and a bilateral shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in June 2005, the RO denied entitlement to service connection for a lower back condition; the Veteran was notified in writing of the decision in July 2005, but he did not initiate an appeal and that rating decision became final.

2.  Evidence added to the record since the June 2005 rating decision is not cumulative or redundant of the evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a lower back condition.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied entitlement to service connection for a lower back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received since the June 2005 rating decision is new and material, and the claim of entitlement to service connection for a lower back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the Board's favorable action on the Veteran's petition to reopen the claim of service connection for a lower back condition, and finding new and material evidence sufficient to reopen that claim, the Board finds that no further action is required to comply with the VCAA in regards to matter concerning the petition to reopen.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer (and also a Veterans Law Judge (VJL)) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ inquired as to whether all medical evidence had been submitted.  The Veteran was represented at the hearing by a service representative.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.



I. New and Material Evidence to Reopen Claim

The Veteran is seeking to reopen his claim of service connection for a lower back condition, previously claimed as a lower back injury.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is well to observe that, on its own, the Board has a jurisdictional obligation to determine whether the evidentiary threshold set forth in 38 U.S.C.A. § 5108 has or has not been met for the purpose of determining if a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board had a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence on file at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether the newly submitted evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, the consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last disallowed, but instead should include whether the evidence could reasonably substantiate the claim, if the claim was to be reopened, by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  Here, the record evidence does not indicate the receipt of any additional evidence during the applicable appeal period ending in July 2006.  (See Letter from VA to the Veteran, dated July 7, 2005, providing written notice of the June 2005 rating decision and of the Veteran's appellate rights).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  38 C.F.R. § 3.303(a) (2014).

The RO denied the Veteran's original claim of service connection for a lower back condition in a May 1987 rating decision, noting that the Veteran's service medical records were unavailable except for of a July 1975 entrance examination report.  That decision was predicated on the finding that the evidence did not indicate that such a condition existed in service or within the one-year presumptive period after the Veteran's military discharge.

Upon the receipt of additional service department records consisting of the Deck Logs from the USS John F. Kennedy (from the Naval Historical Center), the RO reconsidered the merits and denied the claim of service connection for a lower back condition in a June 2005 rating decision.  38 C.F.R. § 3.156(c).  The evidence on file at the time of the June 2005 rating decision included the USS John F. Kennedy Deck Logs; the service medical records consisting of a July 1975 entrance examination report and dental records dated in October 1975; a VA medical statement from Dr. G.M. (undated and received in December 2004); and VA treatment reports from the Popular Bluff VA Medical Center dated from January 1993 to March 2004.  The June 2005 rating decision, in relevant part, was predicated on a finding that the record evidence, including the Ship's Deck Logs, did not indicate that any currently diagnosed lower back condition, to include osteoarthritis, was manifested during service or within the first post-service year. The RO noted that while the record evidence indicates that the Veteran has received (post-service) treatment for a back condition, it continues to show that this condition was not incurred in or aggravated by military service.  The Veteran was notified of this decision and of his appellate rights by a VA letter dated July 2005; but no appeal was initiated by the Veteran, and that decision became final.  As such, the June 2005 rating decision represents the last disallowance of the claim of service connection for a lower back condition.  See Hickson v. West, 12 Vet. App. 247, 251 (1999); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The new evidence submitted since the June 2005 rating decision includes VA outpatient treatment records (Popular Bluff VA Medical Center), dated between December 2009 and July 2010; a lay statement from the Veteran's service comrade; and the Veteran's testimony provided at the March 2015 Board Hearing.

The evidence relevant to reopening the Veteran's claim of service connection for a lower back condition includes a lay statement and testimony indicating that the Veteran sustained injury to his lower back while aboard the USS John F. Kennedy.  At the Board hearing, the Veteran testified to the effect that he injured his back aboard the USS Kennedy during a loading incident on the flight deck and was transferred to sick bay for approximately 9 to 15 days.  He elaborated that his duties aboard the USS Kennedy were that of a tractor driver and consisted of operating an open-top tractor on the flight deck that hooked to a tow bar, which required the assistance of the "blue shirt" crew members to hook and release the chocks and chains from the wheel of the aircraft to the tractor.  He related that in performing his duties as a tractor driver, he suffered injury to his back when he was struck by the chocks and chains thrown by the "blue shirt" crew members during an alpha air alert.  Also, in the lay statement from D.S., which was submitted by the Veteran in March 2015, he reported that the Veteran had a back injury while driving a tow tractor on the flight deck; that the Veteran was placed on light duty for several months; and that the Veteran still had severe back pain when he returned to duty on the flight deck.

In light of the unavailability of the Veteran's service treatment records, and presuming the credibility of the evidence received since the June 2005 rating decision, specifically the lay statement from D.S. and the Veteran's hearing testimony, the newly submitted evidence is neither cumulative nor redundant, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim.  This evidence, when viewed in the aggregate, tends to indicate that the Veteran's lower back condition may have had its onset during service, and indicates that the Veteran sustained an injury during service, which he now relates to having had symptoms of back pain due to that in-service injury.  This evidence recounting the Veteran's lay observations as to the sequence of events leading up to and following such injury was not on file at the time of the 1987, 2003, and 2005 rating decisions, and is new and material evidence because it tends to indicate the occurrence of an in-service back injury with recurrent symptoms during service, which may have still existed after service and at the time of his initial diagnosis of a lower back condition.  Accordingly, the claim of service connection for a lower back condition is reopened.  38 C.F.R. § 3.156(a).





ORDER

New and material evidence has been received, and the claim of service connection for a lower back condition is reopened.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating de novo the Veteran's claims of service connection for a lower back condition and for a bilateral shoulder condition.

When the Veteran was examined by VA in September 1986, he complained of joint pains in both shoulders and the back.  X-rays of the lumbosacral spine revealed narrowing of the intervertebral disc space at L5-S1; the diagnosis was of minimal degenerative arthritis of the lumbosacral spine.  See VA Report of Examination for Disability Evaluation, dated September 1986.  The record evidence reflects that the Veteran has a diagnosis of osteoarthritis of the lower back and bilateral shoulder, as established by the VA medical statement from Dr. G.M (see VA medical statement prepared by the Chief of Orthopedic Services, and received in December 2004).  VA outpatient records dated in December 1997 reveal a diagnosis of degenerative joint disease of the lumbar spine and left shoulder; and in July 2011, VA outpatient records show that the Veteran continued to receive treatment for complaints of pain in the shoulders and lower back, as well as for moderate degenerative arthritis.

At the March 2015 Board hearing, the Veteran testified to the effect that during a loading incident on the flight deck aboard the USS John F. Kennedy, he suffered an in-service injury to his shoulders and back.  The Veteran testified that he worked as a tractor driver, and that his duties were to air start, pull, re-park and deliver planes throughout the USS Kennedy.  The Veteran recalled that he operated open-top tractors that hooked up to a tow bar, which required the assistance of the "blue shirt" crew members to hook and release the chocks and chains from the wheels of the aircraft to the tractor.  The Veteran testified that the in-service injury to his back and shoulders occurred when the ship was in an alpha strike alert, and that the "blue shirt" crew members (while in a rush due to the alpha strike alert) threw the chocks and chains from the aircraft to his tractor toward the steering wheel, striking him in the shoulders, back, and head, which knocked him out.  The Veteran related that after having sustained this injury, he was transferred to sick bay for about 9 to 15 days.  Further, the Veteran provided a statement from a service comrade, D.S., who was one of the Veteran's fellow service members, and who reported that the Veteran injured his back and shoulders while driving a tow tractor on the flight deck of the USS Kennedy, and recalled that the Veteran was placed on light duty for several months, and related that the Veteran still had severe back pain when he came back to duty.

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) as an ADP Program Officer and that his last duty assignment was aboard the USS John F. Kennedy.  The service department has provided the Deck Logs from the USS John F. Kennedy.  The Veteran's service treatment records are unavailable, except for a July 1975 enlistment examination and dental records dated October 1975.  See Formal Finding on the Unavailability of Service Records, dated March 2005.  Given that the duty to assist the Veteran in developing the facts pertinent to his claims is heightened in a case where the service medical records are presumed lost or misplaced, the Board finds that the Veteran's lay testimony, as supported by the lay statement from his service comrade, that he suffered injury to his back and shoulders when he was struck by the chocks and chains while operating a tow tractor aboard the USS Kennedy, and experienced recurrent pain in his back and shoulders from the impact of being struck by the weight of the chocks and chains during service, is consistent with the places, types, and circumstances of the Veteran's service, as supported by his DD Form 214 and the USS Kennedy Deck Logs, and constitutes sufficient lay evidence of the Veteran's account of having sustained injury with recurrent pain in the back and shoulders on the occasion of performing his duties as a tractor driver aboard the USS Kennedy during service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); see, e.g., Buchanan v. Nicholson, 431 F.3d 1331, 1335-37 (Fed. Cir. 2006).

Essentially, the Veteran contends that his presently existing disorders of the back and shoulders can be attributed to his active duty service, when he was struck by the chocks and chains while operating a tour tractor aboard the USS Kennedy, sustaining injury to his back and shoulders from being struck by the weight of the chocks and chains, and experienced recurrent pain in those same joints following that injury.  Based on the medical evidence of record, which reveals diagnoses of arthritis of the back and bilateral shoulder, as well as the Veteran's testimony and other lay and medical evidence of record, the Board is of the opinion that a VA examination, including an etiology medical opinion, would be of assistance to the Board in rendering a decision in this case.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a VCAA letter in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Any information and evidence (lay and medical) submitted and identified by the Veteran in response to that letter should be associated with the claims folder.

2. Upon completion of the development requested in paragraph 1, schedule the Veteran for a VA examination to determine the nature and etiology of any disorder of the lower back and shoulders found to be present.  The examiner should specifically identify all diagnoses based on sound medical principles.  The VA examiner must be informed that the Veteran's account of having sustained injury to his back and shoulders with symptoms of recurrent pain from the impact of being struck by the weight of the chocks and chains while operating a tow tractor aboard the USS Kennedy, is to be accepted as sufficient evidence of the occurrence of an in-service injury, based on the types, places, and circumstances of the Veteran's service.  The entire claims file, to include a complete copy of this REMAND and the electronic copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA and VBMS file), must be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of this Veteran's medical history as well as a comprehensive medical evaluation of the lower back and shoulders, and any test and studies deemed warranted.

Based on the evidence of record, the examiner is asked to address the following questions:

a.  Is it at least as likely as not (a 50 percent probability or greater) that any current diagnosis of a disorder of the low back (variously diagnosed as degenerative arthritis of the lumbosacral spine, degenerative joint disease of the lumbar spine, and osteoarthritis of the lower back) was caused by any incident or injury that occurred during service, based on the Veteran's account of having sustained injury to his back with recurrent pain from the impact of being struck by the weight of the chocks and chains while operating a tow tractor aboard the USS Kennedy during active duty?

b.  Is it at least as likely as not (a 50 percent probability or greater) that any current diagnosis of a disorder of the right and/or left shoulder (variously diagnosed as degenerative joint disease of the left shoulder, bilateral shoulder osteoarthritis, and bilateral shoulder degenerative arthritis) was caused by any incident or injury that occurred during service, based on the Veteran's account of having sustained injury to his shoulders with recurrent pain from the impact of being struck by the weight of the chocks and chains while operating a tow tractor aboard the USS Kennedy during active duty?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After completing the above, the issues of entitlement to service connection for a lower back condition and for a bilateral shoulder condition should be re-adjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


